Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2019

                                      No. 04-19-00416-CV

         VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.C.C.,
                                 Appellants

                                                 v.

                            Ho Kon PARKER and Richard T. Parker,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed a
notification of late record informing the court that the reporter’s record has not been filed
because appellants have failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1). The
court reporter additionally informed the court that the appellants have failed to pay or make
arrangements to pay the fee for preparing the reporter’s record and that appellants are not entitled
to preparation of the reporter’s record without paying the fee.

        It is therefore ORDERED that appellants file written proof to this court on or before
August 16, 2019 that they have filed a designation of record with the court reporter. See TEX. R.
APP. P. 34.6(b)(c).

        It is further ORDERED that appellants provide written proof to this court on or before
August 16, 2019 that either (1) the court reporter’s fee has been paid or arrangements have been
made to pay the court reporter’s fee; or (2) appellants are entitled to appeal without paying the
court reporter’s fee.

        If appellants fail to respond within the time provided, appellants’ brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellants’ brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court